Citation Nr: 1618512	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-47 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cardiomyopathy, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, September 1982 to April 1983, and January 2003 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran requested a Travel Board hearing on his VA Form 9 Substantive Appeal in December 2009.  In March 2010, he requested a hearing before an RO hearing officer and withdrew his Travel Board hearing request.  In March 2010, the Veteran also requested a Board videoconference hearing, but subsequently withdrew that request and, instead, requested a DRO hearing.  An informal conference with a DRO was held in May 2010.

The Board previously remanded this matter in July 2014.

As a final introductory matter, the Board observes that the current claim on appeal was initially denied in the August 2007 rating decision, and the Veteran did not appeal that decision.  He then appealed a subsequent September 2008 rating decision that denied the same claim.  Nevertheless, as the Veteran submitted new and material evidence pertaining to his claimed heart disability in July 2008, within one year of the August 2007 rating decision, that decision did not become final and is the proper decision on appeal.  38 C.F.R. § 3.156. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a heart disorder diagnosed as non-ischemic cardiomyopathy, to include as secondary to service-connected obstructive sleep apnea.  His claim has thus far been denied on the basis that the heart disorder preexisted service and was not aggravated therein.  See August 2007 and September 2008 Rating Decisions; November 2009 statement of the case.

Pursuant to the Board's prior July 2014 remand, the Veteran underwent a VA examination in conjunction with his claim in October 2014.  After that examination, the Veteran's representative raised the theory of entitlement to service connection for a heart disorder secondary to service-connected PTSD.  On remand, an opinion must be obtained that addresses this assertion.  The examiner should consider positive evidence of record, including a September 2005 notation that the Veteran has a ventricular arrhythmia under stress conditions that could be contributing to the decline in cardiac capacity, and the Veteran's October 2000 report that he experiences chest pain or pressure that tends to be worse with tension.

Additionally, the Board finds that the opinion provided by the October 2014 VA examiner is inadequate for various reasons.  Foremost, the examiner provided no rationale for her opinion that the Veteran's cardiomyopathy was not aggravated by service, and did not address the September 2005 Medical Board findings as requested.  Nor did she comment on the decline in left ventricular ejection fraction demonstrated during the Veteran's last period of service.

Additionally, in July 2014 the Board directed the examiner on remand to specifically address evidence submitted by the Veteran in support of a relationship between sleep apnea and cardiomyopathy.  However, the October 2014 VA examiner did not address that evidence.  Nor did she reconcile her opinion with evidence in the Veteran's treatment record suggesting that there is an association between sleep apnea and his heart disorder, including a September 2004 notation in a private treatment record that the provider "explained why sleep apnea occurs and how it negatively affects cardiovascular health..." 

Regarding a heart murmur, the Board finds that further remand is necessary to first verify whether the heart murmur noted during an August 1964 annual Reserve service examination report was during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  While the prior July 2014 Board remand stated that a heart murmur was detected during the Veteran's first period of active service, it appears that the Veteran did not enter into active service until March 1965.  Although the Veteran's Retirement Points History Statement is of record, this statement does not include the dates of ACDUTRA and INACDUTRA.  Such verification is relevant to a determination as to whether the heart murmur was incurred during a period of qualifying service.  

Then, if it is determined that the Veteran was served on a period of ACDUTRA on August 17, 1964, an adequate medical opinion should be obtained as to the nature of the Veteran's heart murmur documented on that date.  In this regard, the October 2014 VA examiner's statement that the Veteran's mitral valve prolapse "can be developmental based on age of diagnosis," while noting the Veteran to be 57, is equivocal and also ignores the evidence of systolic murmur detected in August 1964 when the Veteran was 18 years old.  

Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources verification of the specific dates of the Veteran's ACDUTRA and INACDUTRA, to specifically include the nature of service on August 17, 1964.  If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding VA treatment records.

3.  Then, obtain an addendum opinion from a physician to address the etiology of the Veteran's current heart disorder.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is to be provided access to the claims folder, to include any electronic records, and should specify that those resources were reviewed.  

Thereafter, the examiner should address the following:

(a) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current heart disorder, including cardiomyopathy, was incurred in or is otherwise the result of active service, to include herbicide exposure therein.  

(b)  Whether cardiomyopathy was aggravated (permanently worsened beyond the natural progression of the disease) during or as a result of the Veteran's most recent period of active service (January 2003 to January 2006)?  The examiner should specifically address the findings of the September 2005 Medical Evaluation Board proceeding, as well as an apparent decline in left ventricle ejection fraction noted during that period of active duty.

(c)  Whether cardiomyopathy was at least as likely as not (greater than 50 percent probability) (1) caused or (2) aggravated by service-connected sleep apnea. 

The examiner is asked to comment on the significance, if any, of the September 2004 notation that sleep apnea negatively affects cardiovascular health; and the following articles submitted by the Veteran:

i.  Left Ventricular Structural Adaptations to Obstructive Sleep Apnea in Dilated Cardiomyopathy by Dr. Kengo Usui et al. - Concluding that in patients with nonischemic dilated cardiomyopathy, the presence of obstructive sleep apnea is associated with an increased prevalence of left ventricular hypertrophy.
ii.  Sleep Apnea by Mayo Clinic staff - Noting that complications of sleep apnea include cardiovascular problems.
iii.  Sleep apnoea and its links to cardiomyopathy by Dr. Antonis Pantazis - Noting that the relation between sleep apnoea and heart failure, for example in dilated cardiomyopathy patients, is two-way in many cases.
iv.  Obstructive Sleep Apnea by Dr. Lyle Victor - Noting that obstructive sleep apnea has been shown to cause dilated cardiomyopathy.
v.  Obstructive Sleep Apnea and Hypertrophic Cardiomyopathy: a Common and Potential Harmful Combination by Flavia Nerbass et al. - Noting that obstructive sleep apnea is extremely common among patients with cardiovascular disease and may contribute to worse cardiovascular outcome.

(d) Whether cardiomyopathy was at least as likely as not (greater than 50 percent probability) (1) caused or (2) aggravated by service-connected PTSD. 

The examiner is asked to comment on the significance, if any, of the September 2005 notation that the Veteran has a ventricular arrhythmia under stress conditions that could be contributing to the decline in cardiac capacity; the Veteran's October 2000 report that he experiences chest pain or pressure that tends to be worse with tension; and the article Post-traumatic Stress Disorder and Cardiovascular Disease by Steven S. Coughlin, noting that persons with PTSD have an increased risk of cardiovascular disease.

If it is determined that the Veteran was serving on ACDUTRA on August 17, 1964, the VA heart examiner should also address the following:

(e)  Whether the detected heart murmur is considered a disorder in itself, a symptom of a disorder (and, if so, what disorder), or merely an incidental (i.e., clinically insignificant) finding. 

(f) Whether the heart murmur noted in August 1964 is best described as a congenital or developmental defect (i.e., more or less stationary in nature) or a hereditary or familial disease (i.e., capable of improving or deteriorating). 

(g)  If the murmur is considered a defect, whether during any period of active service (March 1965 to March 1967, September 1982 to April 1983, January 2003 to January 2006) there was any additional disability due to a superimposed injury or disease. 

(h) If the heart murmur detected during ACDUTRA service is considered a hereditary or familial disease, whether it was aggravated (i.e., permanently worsened) during any period of active service (March 1965 to March 1967, September 1982 to April 1983, January 2003 to January 2006). 

A robust rationale for any opinions expressed must be provided.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford a period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




